31 So.3d 967 (2010)
STATE CO., INC., and John Giffin, Appellants,
v.
SIR ELECTRIC, Appellee.
No. 4D09-1448.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
*968 Robert Garven, Coral Springs, for appellants.
William H. Pincus of the Law Offices of William H. Pincus, West Palm Beach, for appellee.
DAMOORGIAN, J.
We affirm on all issues. We need not address the issue of attorney's fees at this juncture, since the trial court has only reserved jurisdiction to award fees, and accordingly, this issue not ripe for our review.
Affirmed.
WARNER and LEVINE, JJ., concur.